Citation Nr: 1112895	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO. 06-22 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. The Veteran attended a hearing before the undersigned in December 2007.

The United States Court of Appeals for Veterans Claims has held that a claim for service connection for a psychiatric disability encompasses all psychiatric symptomatology, regardless of how that symptomatology is diagnosed. Clemons v. Shinseki, 23 Vet. App. 1 (2009). In light of the Court's holding in Clemons, the issue has been changed to reflect a claim for service connection for a psychiatric disorder, to include PTSD.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

The Board notes that the Veteran's original claims folder has apparently been misplaced and has now been rebuilt. As a result, some documents are not of record. Under such situations the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule. See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

Additionally, the United States Court of Appeals for Veterans Claims (Court) has noted that when "VA is unable to locate a claimant's records, it should advise him to submit alternative forms of evidence to support his claim and should assist him in 
obtaining sufficient evidence from alternative sources."  Washington v. Nicholson, 19 Vet. App. 362-369-71 (2005); see also Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).  The Veteran must be advised that he may supplement any portion of his claims folder that he believes is missing.  

It does not appear that the Veteran has been advised that his claims file was misplaced and may not be complete. VA must notify the Veteran that the file was misplaced and rebuilt, including a description of the efforts VA made to obtain the lost records, a description of any further action VA will take on the claim, and notice that the Veteran is ultimately responsible for providing the evidence. 38 C.F.R. § 3.159(e)(i)-(iv) (2010).

After a thorough review of the appellant's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the appellant's claim of entitlement to service connection for PTSD.

VA has recently amended its rules for adjudicating disability compensation claims for PTSD contained at 38 CFR § 3.304(f) to relax the evidentiary standard for establishing the required in- service stressor in certain cases. This revision adds to the types of claims the VA will accept through credible lay testimony alone, as being sufficient to establish occurrence of an in-service stressor without undertaking other development to verify a Veteran's account. VA's specific PTSD regulation, 
§ 3.304(f), previously only authorized VA to accept statements from Veterans who served in combat, as denoted by combat-related awards or decorations or other evidence sufficient to establish participation in combat, as sufficient to accept the occurrence of the claimed in-service stressor.

Effective July 10, 2010, under 38 C.F.R. § 3.304(f), service connection for PTSD requires medical evidence diagnosing the condition in accordance with Sec. 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. The following provisions apply to claims for service connection of PTSD diagnosed during service or based on the specified type of claimed stressor:

(3) If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The Veteran did not serve in combat, but did serve in Vietnam. He reports numerous instances in which he was in "fear of hostile military or terrorist activity." For example, the Veteran reports that, although he was a supply clerk, he spent time as an engineer in the field with an infantry unit in the summer of 1967. It was his job to carry equipment for the infantry unit. During that time, he saw men get killed and injured and he was occasionally under enemy fire. When he returned to his position as a supply clerk, it became his job to note who had been killed and send their belongings back home. The Veteran has even provided a medical opinion linking his PTSD to service, another examination is required as the doctor states that PTSD is related to the Veteran's combat experiences in Vietnam but he fails to describe those experiences.  The reference to "combat experiences" is too vague to allow the Board to make a determination of whether the claimed stressor is consistent with places, types, and circumstances of service.  Accordingly, the Veteran must be afforded a VA PTSD examination to determine the nature and etiology of his current psychiatric disability.  

A review of the file reveals a number of outstanding medical records that must be obtained. Regulations provide that efforts must be made to secure all private medical records and VA records that may exist related to the Veteran's claim. 38 C.F.R. § 3.159(c)(1) defines reasonable efforts in obtaining records outside the custody of the federal government as "an initial request for the records, and, if the records are not received, at least one follow-up request." 38 U.S.C.A. § 5103A(b)(3) requires that VA continue any attempts to get federal records "until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile."

The Veteran reports that in 2000, he received private treatment from Dr. Lewis, located on Carpenter Lane, in Philadelphia, Pennsylvania.  He also received private treatment from Dr. Price, on Gorgus Lane, in Philadelphia, Pennsylvania, before he saw Dr. Lewis. Finally, he received private treatment at Chester Hill Hospital in Germantown, Pennsylvania. 

The Veteran also reports that he received regular treatment for PTSD at the VA medical center (VAMC) in Philadelphia, Pennsylvania. These records are not associated with the claims file and should be obtained on remand.
 
Accordingly, the case is REMANDED for the following action:

1. VA must notify the Veteran that his claims file was misplaced and rebuilt. The notice must include a description of the efforts VA made to obtain the lost records, a description of any further action VA will take on the claim.  The Veteran should be given the opportunity to supplement any portion of his claims folder which he believes is missing and should be asked to send in copies of any records he has in his possession.  

2. Obtain the Veteran's current and complete VA treatment records, including records from VA, including the VAMC at Philadelphia, Pennsylvania. Evidence of attempts to obtain these records should be associated with the claims file. Do not associate duplicate records with the claims file.

3. Obtain the Veteran's complete treatment records from Dr. Lewis, located on Carpenter Lane, Philadelphia, Pennsylvania. Evidence of attempts to obtain these records should be associated with the claims file. Do not associate duplicate records with the claims file.

4. Obtain the Veteran's complete treatment records from Dr. Price, located on Gorgus Lane, Philadelphia, Pennsylvania. Evidence of attempts to obtain these records should be associated with the claims file. Do not associate duplicate records with the claims file.

5. Obtain the Veteran's complete treatment records from the Chester Hill Hospital, in Germantown, Pennsylvania. Evidence of attempts to obtain these records should be associated with the claims file. Do not associate duplicate records with the claims file.

6. Schedule the Veteran for a VA PTSD examination with a VA psychiatrist or psychologist.  All indicated tests and studies (to include psychological testing, as appropriate) should be accomplished, and all clinical findings should be reported in detail. The examiner should ask the Veteran to provide his claimed stressors during the examination and these should be detailed by the examiner.  The claims folder must be provided to the examiner for review. The examiner must state in the examination report that the claims folder has been reviewed. As part of the examination, the examiner should discuss any links between the Veteran's current symptomatology and his reported stressors. Thereafter, the VA examiner should specifically address the following:

a) State whether the Veteran currently suffers from PTSD.  

b) As part of the examination report, the examiner is requested to express an opinion as to whether it is at least as likely as not, i.e., at least a 50 percent probability or greater, that (a) the Veteran has PTSD due to a specified in- service stressor, and (b) if the Veteran has a diagnosis other than PTSD, whether such other mental health disorder is related to an event, injury, or disease in service.

c) In addition to the other information provided in the examination report, state whether or not the claimed stressors are related to the Veteran's fear of hostile military or terrorist activity.

All opinions expressed by the VA examiner should be accompanied by a complete rationale. If the VA examiner is unable to offer an opinion, an explanation should be provided. The report prepared must be typed.

7. Once the above actions have been completed, the RO/AMC should readjudicate the Veteran's claim. If the benefit remains denied, a Supplemental Statement of the Case must be provided to the Veteran and his representative. After the appellant has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).

